Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William Scott Davis, II, appeals the district court’s order dismissing his civil rights action for failure to state a claim under 28 U.S.C. § -1915A (2012). We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis, deny Davis’ motions to vacate and for order to show cause, and dismiss the appeal for the reasons stated by the district court. Davis v. Unknown, No. 2:16-cv-00563-MSD-RJK (E.D. Va. Oct. 14, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in *214the materials before this court and argument would not aid the decisional process.
DISMISSED